              Case 2:20-cv-00874-CMR Document 15 Filed 12/29/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SELWYN BROWN
                              Petitioner,
                v.                                                     CIVIL ACTION NO. 20-874
 KEVIN KAUFFMAN, et al.
                              Respondents.

                                                        ORDER

         AND NOW, this 29th day of December 2020, upon careful and independent
consideration of the Petition for Writ of Habeas Corpus, the Motion to Dismiss and the response
thereto, and upon review of the Report and Recommendation (“R&R”) of United States
Magistrate Judge Henry S. Perkin, and the objections thereto, it is hereby ORDERED that:
         1.        The objections are OVERRULED and the R&R [Doc. No. 9] is APPROVED
                   and ADOPTED as set forth herein;
         2.          The Motion to Dismiss [Doc. No. 7] is GRANTED; and
         3.          The Petition will be dismissed by separate Order. 1
         It is so ORDERED.
                                                         BY THE COURT:

                                                         /s/ Cynthia M. Rufe
                                                          ____________________
                                                         CYNTHIA M. RUFE, J.
         1
             On February 14, 2020, Petitioner filed a petition under 28 U.S.C. § 2254, challenging a denial of parole.
Two weeks earlier, on January 31, 2020, Petitioner had filed a petition for writ of habeas corpus in the Middle
District of Pennsylvania, which, although it was filed on the form used for petitions under 28 U.S.C. § 2241, also
challenged the denial of parole. The petition filed in the Middle District was construed as a petition filed under
§ 2254 and denied on the merits. See Brown v. Warden SCI Huntingdon, No. 20-167, 2020 WL 1922627, at *1,4
(M.D. Pa. Apr. 21, 2020). Respondents then moved to dismiss the petition in this Court as a second or successive
petition, which cannot be filed unless Petitioner first obtains permission from the Court of Appeals for the Third
Circuit. Petitioner claims that he did not file the petition in the Middle District, but that a third party filed it without
his consent. Although the petition filed in the Middle District has a typed signature, not a handwritten one, the
envelope with which it was filed has Petitioner’s address, Petitioner was sent copies of documents filed in that case,
and a trust fund account statement was filed for Petitioner. Petitioner never notified the Middle District Court that he
had not authorized the action and has not sought relief from that decision in either the Middle District of
Pennsylvania or the Court of Appeals. Therefore, this Court must regard the ruling in the Middle District as the first
petition under § 2254, and does not have jurisdiction to consider the current petition unless Petitioner obtains leave
to file it from the Court of Appeals. See Burton v. Stewart, 549 U.S. 147, 153 (2007). The Court therefore expresses
no view on the merits of the petition and does not adopt the dicta in the R&R discussing the merits.
